Citation Nr: 0625764	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-31 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to payment of interest on retroactive disability 
compensation associated with service-connected benefits for 
the period from September 1, 1961 to January 12, 1966.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1944.  In a certification dated in February 2006, VA 
designated the appellant as legal custodian, authorized to 
receive benefits of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO). 

A videoconference hearing was conducted in August 2006 before 
the undersigned.  At the hearing, the veteran raised the 
issue of entitlement to service-connected benefits from 
January 13, 1966, as being a greater benefit than the 
nonservice-connected pension benefits paid from January 13, 
1966.  As this issue has not been adjudicated, it is referred 
to the RO for the appropriate action. 

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO granted service 
connection for anxiety neurosis, rated 10 percent effective 
May 26, 1944; and for pes planus, 3rd degree, bilateral, 
mild, rated zero percent effective May 26, 1944.  In a May 
2002 letter, the RO notified the veteran of the retroactive 
award associated with that decision.

2.  The veteran's award of retroactive disability 
compensation in May 2002 was in accordance with specific 
rates of entitlement provided by statute; and VA has no legal 
authority to provide additional compensation for payment of 
interest on that retroactive disability compensation.


CONCLUSION OF LAW

The veteran is not entitled to payment of interest on 
retroactive disability compensation received for service-
connected disability for the period from September 1, 1961 to 
January 12, 1966.  38 U.S.C.A. §§ 503, 5109A(b), 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did 
not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).

Consequently, the VCAA is not applicable to the matter 
decided herein and no further action to comply with its 
provisions is required.  


II.  Factual Background and Legal Analysis

In a May 1944 rating decision, the RO granted service 
connection for anxiety neurosis, which was assigned a 10 
percent disability rating; and for pes planus, 3rd degree, 
bilateral, mild, which was assigned a noncompensable (zero 
percent) disability rating; both effective from May 26, 1944.  

Subsequently in a July 1961 rating decision, the RO severed 
service connection for both disabilities.  The veteran 
appealed from that rating decision, seeking restoration of 
service connection for the two claimed disabilities, and in 
an October 1961 decision, the Board denied his appeal.

In an August 2001 decision, the Board granted a motion for 
revision of the October 1961 Board decision on the grounds 
that the 1961 Board decision involved clear and unmistakable 
error.  See 38 C.F.R. § 3.105.  As a result, subsequently in 
the May 2002 rating decision from which this appeal 
originates, the RO granted service connection for anxiety 
neurosis (assigning a 10 percent rating from May 26, 1944) 
and for pes planus, 3rd degree, bilateral, mild (assigning a 
zero percent rating from May 26, 1944).

In a May 2002 letter notifying the veteran of that decision, 
the RO noted that previously disability compensation benefits 
were initially paid from May 26, 1944 to August 31, 1961; 
that compensation was terminated for the period from 
September 1, 1961 to January 12, 1966; and that nonservice-
connected pension benefits were paid from January 13, 1966 to 
the present date.  The RO notified the veteran that based on 
the foregoing, benefits were due to the veteran for the 
period from September 1, 1961 to January 12, 1966, and he 
would receive a lump sum payment for the amount due for that 
period.  This period was limited to those dates because for 
the period prior to that, the veteran had already received 
payment before service connection was severed; and for the 
period from January 13, 1966, he had received nonservice-
connected pension benefits.  

The appellant's claim on appeal here is that the veteran is 
entitled to payment of interest on the retroactive disability 
compensation associated with service-connected benefits for 
the period from September 1, 1961 to January 12, 1966.  The 
appellant clarified in hearing testimony that he believes 
that in addition to the lump sum payment of service-connected 
benefits granted for that period, the veteran also is 
entitled to payment of interest on that lump sum payment in 
order to compensate the veteran for the loss of use of the 
money over the approximate 45 years since that period.   

Arguments of this specific kind have been rejected by the 
United States Court of Appeals for Veterans Claims (Court) 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  Smith v. Gober, 14 Vet. App. 227 
(2000) [hereinafter "Smith I"], aff'd sub nom.  Smith v. 
Principi, 281 F.3d 1384 (Fed. Cir. 2002) cert. denied, _ 
U.S._, _S.Ct._ (Oct. 7, 2002) [hereinafter "Smith II]." R. at 
4.

As with the appeal here, Smith I involves a case in which the 
Board had determined that there was clear and unmistakable 
error (CUE) in a prior decision awarding a disability rating, 
which should have been higher except for the CUE.  This 
resulted in an award of past due compensation which was paid 
to that claimant in lump sum, but VA declined to award 
interest on the delayed payments.  A claim for payment of 
accrued interest on that award of past-due disability 
benefits was appealed to the Court.  

In Smith I, the Court held that only express statutory 
language can waive the government's sovereign immunity from 
the payment of interest (i.e. the "no-interest rule").  
Smith I at 230.  The Court addressed an argument that 
38 U.S.C. § 503(a) provided express statutory authorization 
for the payment of interest.  38 U.S.C. § 503(a) generally 
authorizes VA to provide for equitable relief, including 
payment of moneys, to persons the Secretary determines to be 
equitably entitled because of administrative error of the 
Government.  It was held that the general language of that 
section did not constitute such a waiver from the payment of 
interest, that Congress has enacted a comprehensive statutory 
scheme for the payments of benefits to veterans, and that in 
this case there is no statute or regulation authorizing 
payment of interest on past due benefits under any 
circumstances to include the exercise of equitable powers.  
Smith I at 231.  

The Federal Circuit affirmed Smith I, finding that the Court 
had correctly concluded that (1) statutes outlining the 
equitable relief due to a veteran who has been the victim of 
an error by VA, and providing the effect a reversal on the 
basis of CUE, did not create waiver to the "no-interest" 
rule, and (2) the veteran's claim did not come within a 
recognized exception to the rule.  Smith II, 281.  

The Board finds that the instant case falls squarely within 
the holdings of the Court and the Federal Circuit in Smith I 
and Smith II.  Therefore, the argument that the veteran is 
entitled to payment of interest accrued on service-connected 
benefits from September 1, 1961 to January 12, 1966, remains 
without merit.  

The Board therefore finds that the appellant is claiming 
benefits not provided for by law.  He has cited no authority 
to support his contentions other than his own conclusion that 
the veteran should be paid for the loss of use of the money 
for some 45 years.  There is no legal merit to his argument 
and his claim must therefore be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).


ORDER

Payment of interest on retroactive disability compensation 
associated with service-connected benefits for the period 
from September 1, 1961 to January 12, 1966, is denied. 



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


